[Cite as State v. Padgett, 2011-Ohio-6092.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                         C.A. Nos.      10CA0132-M
                                                                     10CA0141-M
        Appellee                                                     10CA0142-M

        v.
                                                      APPEAL FROM JUDGMENT
ROBERT E. PADGETT, JR.                                ENTERED IN THE
                                                      COURT OF COMMON PLEAS
        Appellant                                     COUNTY OF MEDINA, OHIO
                                                      CASE Nos. 10-CR-0023
                                                                 10-CR-0048
                                                                 10-CR-0075

                                  DECISION AND JOURNAL ENTRY

Dated: November 28, 2011



        CARR, Judge.

        {¶1}     Appellant, Robert Padgett, Jr., appeals the judgment of the Medina County Court

of Common Pleas. This Court affirms.

                                                 I.

        {¶2}     On January 13, 2010, Padgett was indicted in case number 10CR0023 on three

counts of breaking and entering and three counts of vandalism, all felonies of the fifth degree.

On February 10 and 24, 2010, Padgett was indicted in case number 10CR0048 on one count of

theft of a credit card, a felony of the fifth degree; and one count of burglary, a felony of the

second degree. On February 24, 2010, Padgett was indicted in case number 10CR0075 on three

counts of burglary, felonies of the second degree; one count each of passing bad checks, theft,

and breaking and entering, all felonies of the fifth degree. Padgett initially pleaded not guilty to

all charges, but subsequently changed his plea to guilty to all charges. The trial court sentenced
                                                 2


him to an aggregate term of six years in prison, running most of his sentences concurrently.

Padgett filed notices of appeal in all three cases above. This Court consolidated the appeals for

purposes of briefing and disposition. Padgett raises one assignment of error for review.

                                                II.

                                  ASSIGNMENT OF ERROR

       “APPELLANT’S PLEA WAS INVOLUNTARY, UNKNOWING AND NOT
       INTELLIGENTLY DONE BECAUSE APPELLANT WAS NOT ADVISED BY
       COUNSEL AT PLEA HEARING THAT PLEA CONTAINED AGREED
       NEGOTIATED SENTENCE,[] NEGOTIATED PLEA WAS NOT PLACED ON
       RECORD PRIOR TO PLEA, AND THUS COURT’S RULE 11 PLEA WAS
       THUS CONSTITUTIONALLY INFIRM AND DID NOT COMPLY WITH
       RULE 11 F REQUIREMENTS. (sic)

       {¶3}    Padgett argues that the trial court erred by accepting his plea which was not

knowingly, voluntarily, and intelligently entered. This Court disagrees.

       {¶4}    As a preliminary matter, Padgett argues in part regarding his plea entered in case

number 09CR0449. However, he failed to file a notice of appeal in regard to that matter.

Accordingly, this Court declines to consider his arguments in regard to that case. Moreover,

while he has appealed in regard to case number 10CR0023, Padgett fails to address that case in

his appellate brief. Accordingly, this Court affirms the trial court’s judgment in relation to

appellate case number 10CA0142-M.

       {¶5}    The crux of Padgett’s argument is that he did not enter his guilty plea knowingly,

voluntarily, and intelligently because the record does not reflect that the parties had negotiated a

plea and recommended sentence. Padgett misconstrues the record.

       {¶6}    At the change of plea hearing on April 7, 2010, the trial court called the cases and

asserted, “I understand there’s going to be a change of plea in these cases and a recommended

sentence.” The court inquired whether there would be any amendments to the indictments and
                                                 3


the State asserted that there would not. The assistant prosecutor further asserted that the parties

“do have an agreed six-year prison sentence we would recommend to the Court, and we would

ask you to impose it.” During the plea colloquy, the trial court explained the maximum possible

sentence for each charged offense. Long before inquiring how Padgett wished to plead, the trial

court further informed him: “There has been an agreed recommended sentence of six years that

your attorney and the State of Ohio have asked me to impose. It’s not mandatory that I impose

that sentence. I can impose up to thirty-five years in prison.” The trial court then asked whether

Padgett had any questions, and he responded that he did not.

       {¶7}    Crim.R. 11(F) requires that, in the case of a negotiated plea in a felony case, “the

underlying agreement upon which the plea is based shall be stated on the record in open court.”

The record is clear that the trial court recited the underlying agreement in open court. Padgett’s

argument is premised on a misreading and miscomprehension of the record.                 The sole

assignment of error is overruled.

                                                III.

       {¶8}    Padgett’s sole assignment of error is overruled. The judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                4


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    DONNA J. CARR
                                                    FOR THE COURT



BELFANCE, P. J.
WHITMORE, J.
CONCUR

APPEARANCES:

WESLEY A. JOHNSTON, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW KERN, Assistant Prosecuting
Attorney, for Appellee.